        Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 1 of 32
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                December 16, 2020
                              IN THE UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

LATEX CONSTRUCTION                                    §
COMPANY,                                              §
                                    Plaintiff,        §
                             §
v.                           §                            CIVIL ACTION NO. 4:20-1788
                             §
NEXUS GAS TRANSMISSION, LLC, §
             Defendant.      §

                                             MEMORANDUM AND ORDER

            Before the Court is Defendant Nexus Gas Transmission, LLC’s

(“Defendant’s”) Motion for Partial Summary Judgment on Plaintiff’s Claim for

Extra Compensation for Hard Trench Plugs and Foreign Line Crossings [Doc. # 27]

(“Motion”).                  Plaintiff Latex Construction Company (“Plaintiff”) has timely

responded, 1 Defendant has replied, 2 and Plaintiff has filed a sur-reply. 3 The Motion

is ripe for decision. Based on the parties’ briefing, pertinent matters of record, and

relevant legal authorities, the Court denies Defendant’s Motion.


1
            Plaintiff’s Response to Defendant’s Motion for Partial Summary Judgment
            [Doc. # 49] (“Plaintiff’s Response”).
2
            Defendant’s Reply in Support of Motion for Partial Summary Judgment on
            Plaintiff’s Claim for Extra Compensation for Hard Trench Plugs and Foreign Line
            Crossings [Doc. # 50] (“Defendant’s Reply”).
3
            Plaintiff’s Surreply in Response to New Evidence and Argument in Defendant’s
            Reply in Support of its Motion for Partial Summary Judgment [Doc. # 54]
            (“Plaintiff’s Surreply”).


P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
        Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 2 of 32




I.          BACKGROUND

            This case arises out of a contract for construction of a gas transmission

pipeline in Ohio. Defendant, the owner of the Nexus Gas Transmission Pipeline,

hired Plaintiff to construct the second of four segments of the pipeline (the

“Pipeline”). 4 Plaintiff and Defendant entered into a contract for construction of the

Pipeline on February 17, 2016 (the “Contract”). 5 The Contract provided that

Plaintiff would receive a “Contract Price,” defined as “the total amount paid by

Company to Contractor for the Work” in exchange for Plaintiff performing “all of

[Plaintiff’s] obligations, duties and responsibilities under this Agreement.” 6

Exhibit C to the Contract listed all the payments Defendant would make to Plaintiff

under the Contract, and the parties agreed that the payments listed in Exhibit C would

be all the compensation Plaintiff was entitled to receive, unless the scope of

Plaintiff’s work was modified through a Change Directive or a Change Order. 7




4
            Construction Agreement 15-7002: Nexus Gas Transmission Project [Docs. # 27-1,
            # 28-30] (“Contract”); Declaration of David Williams [Doc. # 49-6] (“Williams
            Decl.”), ¶ 4.
5
            Id.
6
            Contract § 1.1.
7
            Id. §§ 13.7, 7.1; Exhibit C to Construction Agreement 15-7002: Nexus Gas
            Transmission Project [Doc. # 28] (“Exhibit C”).


                                              2
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
        Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 3 of 32




            Exhibit C provided for different types of compensation: Primary

Compensation, a lump sum base payment which “reimburse[d] [Plaintiff] fully to

complete the Work,” and “Unit Price Extra Work” compensation, which

compensated Plaintiff on a per-unit basis for any work not included in the Primary

Compensation. 8 Exhibit C listed the unit prices at which Plaintiff would be paid for

35 different items or tasks that might be necessary for construction but were not

included in the Primary Compensation. 9             The unit prices included all labor,

materials, and equipment needed to perform the additional work. 10

            The Contract anticipated that construction of the Pipeline would require a

number of hard trench plugs and foreign line crossings. Hard trench plugs are filled

portions of the pipeline ditch that allow landowners and livestock to cross the ditch

during construction. 11 Foreign line crossings are preexisting pipes encountered

while digging the pipeline ditch. 12 Hard trench plugs and foreign line crossings are

common parts of pipeline construction and require line breaks in the construction



8
            Exhibit C § 1.
9
            Id. § 2.
10
            Id.
11
            A Practical Guide for Pipeline Construction Inspectors, CEPA Foundation, (March
            2016) [Doc. # 42-2] (“CEPA Guide”), p. 68.
12
            Id.


                                               3
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
        Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 4 of 32




process and additional welding work. 13 The Primary Compensation due to Plaintiff

included payment for 96 hard trench plugs and 73 foreign line crossings. 14 Plaintiff

claims it is customary for pipeline owners to allow contractors to put hard trench

plugs at “natural breaking points” so that the majority of the pipeline can be

constructed using automatic welding. 15 To the extent construction of the Pipeline

required more than 96 hard trench plugs or 73 foreign line crossings, Plaintiff would

be paid Unit Price Extra Work compensation of $22,500 for each additional hard

trench plug and $29,500 for each additional foreign line crossing. 16

            The Contract provided that the per-unit compensation applied to each

additional “unknown buried utility within a 50 ft. corridor” of the pipeline and

charged Plaintiff with responsibility for “surface and subsurface ground and soil

conditions on the Site, including all natural and manmade obstructions such as

utilities.” 17 The Contract also required Plaintiff to investigate the site and identify




13
            Id.
14
            Exhibit C § 2.28; Contractor Requested Change No. 036R2 [Doc. # 31] (“CRC-
            036R2”); Contractor Requested Change No. 036R [Doc. # 31-3] (“CRC-036R”).
15
            Williams Decl. ¶ 15.
16
            Exhibit C §§ 2.18, 2.28; February 13, 2018 Change Order [Doc. # 31-3] (“True-Up
            Amendment”) §§ 2.18, 2.28.
17
            Exhibit C §§ 2.28, 3.15(c).


                                               4
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
        Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 5 of 32




“obstacles to construction or other general local conditions that may affect

performance of the Work or cost of the Project.” 18

            The Contract required that Plaintiff complete construction by a scheduled date

and allowed Defendant to hold Plaintiff to this schedule if Plaintiff was delayed for

reasons within Plaintiff’s control. 19 The Contract provided that Plaintiff could

receive compensation for Defendant’s acceleration so long as the cause of the delays

were outside Plaintiff’s reasonable control. 20

            After the Contract was executed, construction was delayed indefinitely

because Defendant had not obtained the required permits. 21 On February 22, 2017,

the parties met to discuss pricing changes due to events that had occurred during the

delay. 22 Defendant memorialized in its notes from that meeting that “[Plaintiff]

needs indicator on temporary plugs so not missed during construction in the field”

and that Defendant would “provide count on temporary plugs by ROW track to




18
            Id. § 3.16(b).
19
            Contract § 5.4.
20
            Id.
21
            Williams Decl. ¶ 4.
22
            Id. ¶ 5.


                                               5
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
        Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 6 of 32




Contractor for purposes of pricing.” 23 Later that day, Defendant provided Plaintiff

with a list showing that 61 hard trench plugs would be required. 24

            Over the course of the next year, Plaintiff and Defendant exchanged pricing

and scheduling estimates while Defendant waited to receive the necessary permits. 25

In June and September 2017, Defendant provided Plaintiff with Construction Line

Lists (“CLLs”), which identified special concerns for each landowner over which

the Pipeline was to cross. 26 The June 2017 CLL indicated that a total of 176 hard

trench plugs would be needed for the Pipeline. 27 The September 2017 CLL indicated

that 207 hard trench plugs would be needed. 28

            Work began on the project in February of 2018.29 On February 13, 2018,

Plaintiff and Defendant executed a “True-Up Amendment” to account for cost and



23
            Id.; February 22, 2017 Meeting Notes [Doc. # 49-2].
24
            February 22, 2017 Email from Jolene Packard to Chip Prosser and Shawn
            Pomerleau [Doc. # 49-2]; List of Temporary Crossings as of February 22, 2017
            [Doc. # 49-2]; Williams Decl. ¶ 5.
25
            Williams Decl. ¶¶ 4–6.
26
            June 6, 2017 Construction Line List [Docs. # 32-35] (“June 2017 CLL”);
            September 6, 2017 Construction Line List [Docs. # 36-41] (“September 2017
            CLL”).
27
            June 2017 CLL.
28
            Sept. 2017 CLL.
29
            Williams Decl. ¶ 13.


                                                6
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
        Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 7 of 32




schedule adjustments since the Contract was executed approximately two years

earlier. 30 The True-Up Amendment “resolved between [Defendant] and [Plaintiff]”

“[a]ll assumptions, clarifications, and items” through September 20, 2017.31 In

executing the True-Up Amendment, Plaintiff “waive[d] any claim that it may have

for any Adjustment in connection with such assumptions, clarifications, and items,”

but reserved “the right to seek claims of Adjustment as a result of any material

document changes made after September 20, 2017.” 32 The True-Up Amendment

expressly stated that construction would require 73 foreign line crossings, but was

silent with respect to the number of hard trench plugs necessary for the project. 33

            At the time Plaintiff agreed to the True-Up Amendment, Plaintiff based its

pricing on the list of 61 hard trench plugs provided by Defendant in February 2017,

and not on the increased numbers of hard trench plugs called for by the June 2017

CLL and September 2017 CLL. 34 Plaintiff stated that although it “ha[d] not revised

the quantity of crossings based on information provided in the new construction line

list[s]” it “still expect[ed] compensation per the applicable unit item rate . . . set forth


30
            See True-Up Amendment.
31
            Id. at 1.
32
            Id.
33
            Id. § 2.28; Williams Decl. ¶ 7.
34
            Williams Decl. ¶ 8.


                                              7
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
        Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 8 of 32




in the contract for additional crossings encountered that are over the 61 [hard trench

plugs] identified and provided in the email from 2-22-17.” 35                    The True-Up

Amendment replaced the original Exhibit C to the Contract with an updated Exhibit

C. 36 The updated Exhibit C did not modify the per-unit price for additional hard

trench plugs or foreign line crossings.37

            After construction began, Defendant took the position that it would not grant

any time extensions of the project’s completion date for any reason. 38 Defendant

also told Plaintiff that it could not submit any schedule showing completion dates

later than planned and demanded that Plaintiff do whatever was necessary to meet



35
            CDT # 4 Document Update 2-22-18 [Doc. # 49-2] at 2. See also February 22, 2017
            Email from Jolene Packard to Chip Prosser et al. [Doc. # 49-2].
36
            True-Up Amendment at 1.
37
            Compare id. §§ 2.18, 2.28 with Exhibit C §§ 2.18, 2.28.
38
            Williams Decl. ¶ 13; September 25, 2018 Letter from Dave Williams to Leo Feist
            [Doc. # 49-3] (“Your letter states that [Plaintiff] ‘at no time’ has requested time
            extensions for the schedule. That is not correct. [Plaintiff] has repeatedly notified
            [Defendant], both verbally and in writing, of grounds for extending the schedule for
            the Project. [Defendant] has on many occasions acknowledged that [Plaintiff] is
            entitled to additional compensation for delaying events.”); October 25, 2018 Letter
            from Dave Williams to Leo Feist [Doc. # 49-3] (“your letter states that Substantial
            Completion will shift two weeks to match the shift of Mechanical Completion.
            Extending these milestones now, after [Plaintiff] has achieved Substantial
            Completion, does not change the fact that [Defendant] has accelerated [Plaintiff’s]
            work on the Project. Until your letter, [Defendant] had not granted any time
            extensions to [Plaintiff] despite the numerous changes and delays on this project,
            and in fact [Defendant] had made it expressly clear to [Plaintiff] that it would not
            consider any time extensions under any circumstances.”).


                                                  8
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
        Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 9 of 32




the planned completion dates. 39 Plaintiff also claims that after construction began

Defendant took the position that Plaintiff could not adjust the locations of the hard

trench plugs to put them in natural breaking points, as was customary practice on

similar projects. 40

            On April 25, 2018, the parties participated in a teleconference regarding

construction of the Pipeline. 41 During that conference, Defendant indicated that 129

hard trench plugs would be required to complete the project. 42

            On May 7, 2018, Defendant provided Plaintiff with an updated CLL

indicating that 210 hard trench plugs would be needed. 43            Plaintiff submitted

Contractor Requested Change No. 36 (“CRC-36”) on May 9, 2018 and a revised

version of the Requested Change (“CRC-036R”) on May 14, 2018 seeking extra

compensation of $2,565,000, or $22,500 for each of the 114 hard trench plugs in

excess of the 96 hard trench plugs included in the Primary Compensation. 44 Plaintiff

stated in the Change Request that “[s]hould the total [number of hard trench plugs]

39
            Williams Decl. ¶ 13.
40
            Id. ¶ 15.
41
            April 27, 2018 Email from Freddie Case to Breena Reed [Doc. # 49-3]; Williams
            Decl. ¶ 9.
42
            Id.
43
            See CRC-036R.
44
            Contractor Requested Change No. 036R [Doc. # 31-3] (“CRC-036”); CRC-036R.


                                              9
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 10 of 32




exceed 210 then each additional Trench Plug will be at the applicable unit item

rate.” 45 Plaintiff claims that at that point it “did not know that the additional hard

trench plugs would become a critical path item.” 46 Defendant denied Plaintiff’s

change requests as unnecessary, explaining that a change order was not needed

because Plaintiff was already contractually entitled to $22,500 for each hard trench

plug in excess of 96. 47

            Plaintiff claims that at that time, it had not yet suffered the costs and delays

caused by the additional hard trench plugs and foreign line crossings and did not

anticipate that the extra work would significantly interfere with construction. 48 The

unit price for additional hard trench plugs had been based only on the cost of labor

to install the plugs as incidental items of work, and not as a defining feature of the

project. 49 Plaintiff constructed the majority of the additional hard trench plugs




45
            CRC-036R.
46
            Williams Decl. ¶ 10.
47
            May 4, 2018 Letter from Leo Feist to Dave Williams re: Contractor Requested
            Change No. 036R [Doc. # 42-1] (“CRC-036R Denial”) (“[Defendant] agrees to
            compensate [Plaintiff] per Exhibit C; 2.18 Additional Hard Trench Plug for each
            location exceeding ninety-six (96) as encountered during the progression of the
            Work.”).
48
            Williams Decl. ¶¶ 10, 17.
49
            Id. ¶ 11.


                                               10
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 11 of 32




during July and August 2018. 50 Plaintiff claims that the number and fixed locations

of the additional hard trench plugs prevented it from using automatic welding, and

by August 2018 the additional plugs had become a “critical path delay” to

completion of the Pipeline. 51

            On August 28, 2018, Plaintiff submitted a schedule indicating that work

would not be complete until October 4, 2018. 52 After receiving Plaintiff’s schedule,

Defendant invoked Contract Section 5.4, which allowed Defendant to “direct

[Plaintiff] to accelerate the Work without an increase to the Contract Price, if

[Plaintiff] has shown a delay of the milestone dates included in the Project Schedule

. . . provided such delays are not a result of [Defendant’s] actions or other events

outside of [Plaintiff’s] reasonable control.” 53 On September 4, 2018, Plaintiff

responded to Defendant’s August 31 letter and listed events and contract changes

that caused the delays. 54 On September 17, 2018, Defendant responded to Plaintiff’s

September 4, 2018 letter, reiterating that Defendant was invoking Section 5.4 and



50
            Id.; CRC-036R2 at 11-13.
51
            Williams Decl. ¶¶ 14-17.
52
            August 31, 2018 Letter from Leo Feist to Dave Williams [Doc. # 49-3]; Williams
            Decl. ¶ 18.
53
            Id.; see Contract § 5.4.
54
            See September 17, 2018 Letter from Leo Feist to Dave Williams [Doc. # 49-3].


                                               11
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 12 of 32




that the events and contract changes that Plaintiff claimed had caused the delays had

been known by Plaintiff for months. 55 In response to Defendant’s demand that

Plaintiff complete construction on the original schedule, Plaintiff devoted all of its

resources to completing the project on time. 56

            Plaintiff achieved mechanical completion of the Pipeline on September 13,

2018, 13 days later than called for by the Contract, and substantial completion on

October 15, 2018, as required by the Contract. 57 On November 29, 2018, Plaintiff

submitted Contractor Requested Change No. 102 (“CRC-102”), seeking over $30

million in additional labor costs incurred because Defendant refused to grant

Plaintiff any time extensions. 58 Defendant denied CRC-102 on February 1, 2019,

writing that the Plaintiff’s claims “fail[ed] to satisfy the terms and conditions of the

[Contract]” and “disregard[ed] contractual requirements associated with requesting

either a time or price adjustment.” 59




55
            Id.
56
            Williams Decl. ¶ 19.
57
            Id.
58
            Contractor Requested Change No. 102 [Doc. # 42-1], at 3 (“CRC-102”).
59
            February 1, 2019 Letter from Mel Johnson to Dave Williams re: Response to
            Contractor Requested Change No. 102 [Doc. # 42-1], at 1.


                                              12
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 13 of 32




            Construction of the Pipeline ultimately required 218 hard trench plugs and

113 foreign line crossings. 60               Plaintiff’s President claims “this increase was

“unprecedented,” that the company “has never seen such an increase in trench plugs

on a project,” and that such an increase was neither “ordinary [n]or inherent in a

project like this one.” 61 Plaintiff invoiced Defendant for the 122 hard trench plugs

and 40 foreign line crossings beyond those encompassed in the Primary

Compensation at the per-unit prices specified in Exhibit C to the Contract. 62

            On November 4, 2019, Plaintiff submitted CRC-036R2, a revised version of

the May 2018 Contractor Requested Change. 63 Through CRC-036R2, Plaintiff

sought additional compensation for the hard trench plugs and foreign line crossings

beyond those included in the Primary Compensation. Plaintiff claimed that the

number of trench plugs and Defendant’s refusal to allow Plaintiff to adjust the

location of the plugs to put them in natural breaking points was a material change to

Plaintiff’s work. 64 Plaintiff also asserted that Defendant’s refusal to grant time



60
            August 22, 2018 Invoice LAT-1701-55 [Doc. # 31-1], at NEXUS_0007138;
            October 10, 2018 Invoice LAT-1701-60R [Doc. # 31-1], at NEXUS_0007185.
61
            Williams Decl. ¶ 12.
62
            Id.
63
            CRC-036R2.
64
            Williams Decl. ¶¶ 12, 15.


                                                   13
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 14 of 32




extensions for completion of the project caused Plaintiff to spend far more on

construction than anticipated. 65 Plaintiff claimed that, as a result of the number and

mandatory locations of hard trench plugs and Defendant’s refusal to grant any

extensions, it was forced to divert crews from their main construction efforts to

install hard trench plugs and foreign line crossings. 66 Plaintiff estimated that these

factors added almost $55 million of work. 67

            On December 11, 2019, Defendant denied CRC-036R2, claiming that

“[Plaintiff] was compensated for all hard trench plugs and foreign line crossings

according to the [Contract]” and that Plaintiff was “not due any additional

compensation under the [Contract].” 68

            Plaintiff was ultimately paid a total of $255 million for its work under the

Contract, including $3,925,000 for the 122 hard trench plugs and 40 foreign line




65
            Id. ¶ 13.
66
            Id. ¶ 14; CRC-036R2 at 9–10, 16–17.
67
            Williams Decl. ¶ 19; see also CRC-036R2 at 10.
68
            December 11, 2019 Letter from Paul Grosskopf to Dave Williams re: Company
            Response to Contractor Request for Change 036R2 [Doc. # 42-1] (“CRC-036R2
            Denial”).


                                              14
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 15 of 32




crossings beyond those encompassed in the Primary Compensation at the per-unit

prices specified in Exhibit C to the Contract. 69

            Plaintiff sued Defendant in Texas state court on May 15, 2020 for breach of

contract. 70 On May 22, 2020, Defendant removed the case to this Court.71 Plaintiff

moved to remand the case on June 19, 2020, 72 and the Court denied Plaintiff’s

Motion to Remand on July 13, 2020. 73 Defendant moved for partial summary

judgment on August 12, 2020, arguing that as a matter of law Plaintiff is not entitled

to any additional compensation for hard trench plugs and foreign line crossings. 74

II.         LEGAL STANDARD

            Rule 56 of the Federal Rules of Civil Procedure provides for the entry of

summary judgment against a plaintiff who fails to make a sufficient showing of the

existence of an element essential to their case and on which they will bear the burden

at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Curtis v. Anthony, 710


69
            August 22, 2018 Invoice LAT-1701-55 [Doc. # 31-1]; October 10, 2018 Invoice
            LAT-1701-60R [Doc. # 31-1]; October 31, 2018 Weekly Meeting Minutes [Doc.
            # 31-2].
70
            Plaintiff’s Original Petition, filed in the 270th Judicial District Court for Harris
            County, Case No. 20-29663 [Doc. # 1-2].
71
            Notice of Removal [Doc. # 1].
72
            Plaintiff’s Motion to Remand and Memorandum of Law in Support [Doc. # 15].
73
            July 13, 2020 Memorandum and Order [Doc. # 25].
74
            Defendant’s Motion.


                                                 15
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 16 of 32




F.3d 587, 594 (5th Cir. 2013); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). Summary judgment “should be rendered if the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a); Celotex, 477 U.S. at 322-23; Curtis, 710 F.3d

at 594.

            For summary judgment, the initial burden falls on the movant to identify areas

essential to the non-movant’s claim in which there is an “absence of a genuine issue

of material fact.” ACE Am. Ins. Co. v. Freeport Welding & Fabricating, Inc., 699

F.3d 832, 839 (5th Cir. 2012). The moving party, however, “need not negate the

elements of the nonmovant’s case.” Coastal Agric. Supply, Inc. v. JP Morgan Chase

Bank, N.A., 759 F.3d 498, 505 (5th Cir. 2014) (quoting Boudreaux v. Swift Transp.

Co., 402 F.3d 536, 540 (5th Cir. 2005)). The moving party may meet its burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.”

Malacara v. Garber, 353 F.3d 393, 404 (5th Cir. 2003) (citing Celotex, 477 U.S. at

323; Stults v. Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996)).

            If the moving party meets its initial burden, the non-movant must go beyond

the pleadings and designate specific facts showing that there is a genuine issue of

material fact for trial. Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th Cir.

2004); Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 282 (5th Cir. 2001)


                                              16
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 17 of 32




(internal citation omitted). “An issue is material if its resolution could affect the

outcome of the action.” Spring Street Partners-IV, L.P. v. Lam, 730 F.3d 427, 435

(5th Cir. 2013). “A dispute as to a material fact is genuine if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” DIRECT TV

Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2006) (internal citations omitted).

            In deciding whether a genuine and material fact issue has been created, the

court reviews the facts and inferences to be drawn from them in the light most

favorable to the nonmoving party. Reaves Brokerage Co. v. Sunbelt Fruit &

Vegetable Co., 336 F.3d 410, 412 (5th Cir. 2003). A genuine issue of material fact

exists when the evidence is such that a reasonable jury could return a verdict for the

non-movant. Tamez v. Manthey, 589 F.3d 764, 769 (5th Cir. 2009) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “‘Conclusional allegations and

denials, speculation, improbable inferences, unsubstantiated assertions, and

legalistic argumentation do not adequately substitute for specific facts showing a

genuine issue for trial.’” Pioneer Exploration, L.L.C. v. Steadfast Ins. Co., 767 F.3d

503, 511 (5th Cir. 2014) (quoting Oliver v. Scott, 276 F.3d 736, 744 (5th Cir. 2002));

accord Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395,

399 (5th Cir. 2008). Instead, the nonmoving party must present specific facts which

show “the existence of a genuine issue concerning every essential component of its

case.” Firman v. Life Ins. Co. of N. Am., 684 F.3d 533, 538 (5th Cir. 2012) (citation


                                             17
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 18 of 32




and internal quotation marks omitted). In the absence of any proof, the court will

not assume that the non-movant could or would prove the necessary facts. Little, 37

F.3d at 1075 (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

            The Court may make no credibility determinations or weigh any evidence.

Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th Cir. 2010) (citing Reaves

Brokerage Co., 336 F.3d at 412-13). The Court is not required, however, to accept

the nonmovant’s conclusory allegations, speculation, and unsubstantiated assertions

which are either entirely unsupported, or supported by a mere scintilla of evidence.

Id. (citing Reaves Brokerage, 336 F.3d at 413); accord, Little, 37 F.3d at 1075.

III.        DISCUSSION

            Defendant argues it is entitled to summary judgment on Plaintiff’s claims for

extra compensation for hard trench plugs and foreign line crossings for two reasons.

First, Defendant argues that it complied fully with its obligations under the Contract

by paying Plaintiff the per-unit price for hard trench plugs and foreign line crossings

beyond those included in the Primary Compensation. Second, Defendant argues that

it did not breach the contract by denying Plaintiff’s request for additional

compensation because Plaintiff failed to comply with the Contract’s change order

process. Plaintiff counters that (1) Defendant cannot rely on specific contract

provisions to defeat Plaintiff’s claim because Defendant materially breached the

Contract; (2) the Contract’s unit prices only applied to small changes to the


                                              18
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 19 of 32




construction work, not fundamental changes that prevented Plaintiff from using

automatic welding; and (3) the Contract’s change order provision is not mandatory

and therefore does not defeat Plaintiff’s claims. After careful consideration of the

parties’ arguments and the extensive record, the Court denies summary judgment

without prejudice. Plaintiff has raised genuine questions of material fact that make

judgment as a matter of law at this stage in the litigation inappropriate.

            A.          Defendant’s Alleged Breach

            The Court first addresses the threshold question of whether Defendant

breached the Contract and thus cannot enforce the Contract’s terms against Plaintiff.

Plaintiff claims that Defendant breached the Contract by refusing to grant any time

extensions on the project and by fundamentally changing the nature of the contract.

Plaintiff claims that as a result, Defendant cannot now require strict compliance with

the Contract’s terms, including the unit prices and change order process. Defendant

argues that it did not breach the Contract because Plaintiff never submitted a request

for an extension and because the Contract allowed for changes to the project.

                        1.          Law Governing Contract Interpretation

            The Contract states that it “shall be governed by, construed and enforced in

accordance with the laws of the state of Texas.” 75 “The interpretation of a contract—




75
            Contract § 19.9.


                                                      19
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 20 of 32




including whether the contract is ambiguous—is a question of law.” McLane

Foodservice, Inc. v. Table Rock Rests., L.L.C., 736 F.3d 375, 377 (5th Cir.2013);

Coker v. Coker, 650 S.W.2d 391, 394 (Tex. 1983). “When the terms of a contract

are clear and unambiguous, and the facts concerning breach or performance are

undisputed or conclusively established, the issue of whether the facts show

performance or breach is also decided as a matter of law.” Balfour Beatty Rail, Inc.

v. Kansas City S. Ry. Co., 173 F. Supp. 3d 363, 395 (N.D. Tex. 2016) (citing Meek

v. Bishop Peterson & Sharp, P.C., 919 S.W.2d 805, 808 (Tex. App.—Houston [14th

Dist.] 1996, writ denied)).

                                    a.       An Owner’s Breach Excuses Contractor’s Further
                                             Performance

            “It is a fundamental principle of contract law that when one party to a contract

commits a material breach of that contract, the other party is discharged or excused

from further performance.” Mustang Pipeline Co., Inc. v. Driver Pipeline Co., Inc.,

134 S.W.3d 195, 196 (Tex. 2004) (citing Hernandez v. Gulf Group Lloyds, 875

S.W.2d 691, 692 (Tex. 1994)); Dobbins v. Redden, 785 S.W.2d 377, 378 (Tex. 1990)

(“[A] party to a contract who is [itself] in default cannot maintain a suit for its

breach.”).

            “When an owner breaches a construction contract, it relinquishes its

contractual procedural rights concerning change orders and claims for additional

costs.” Shintech Inc. v. Grp. Constructors, Inc., 688 S.W.2d 144, 151 (Tex. App.—

                                                        20
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 21 of 32




Houston [14th Dist.] 1985, no writ). 76 “Whether a party’s breach is so material as

to render the contract unenforceable is ordinarily a question of fact . . . .” STR

Constructors, Ltd. v. Newman Tile, Inc., 395 S.W.3d 383, 387 (Tex. App.—El Paso

2013, no pet.); Examination Mgmt. Servs., Inc. v. Kersh Risk Mgmt., Inc., 367

S.W.3d 835, 839 (Tex. App.—Dallas 2012, no pet.); accord Mustang Pipeline, 134

S.W.3d at 199.

                                    b.       Changes to the Nature of a Contact Constitute a
                                             Breach

            While many construction contracts, including the Contract in the case at bar,

allow a property owner to make changes, “[t]here is a point, however, at which

changes in the contract are to be considered beyond the scope of the contract and

inconsistent with the ‘changes’ section.” Nat Harrison Assocs., Inc. v. Gulf States

Utils. Co., 491 F.2d 578, 583 (5th Cir. 1974) (citing J.D. Hedin Constr. Co. v. United

States, 347 F.2d 235, 257 (Ct. Cl. 1965)); Bagwell Coatings, Inc. v. Middle South


76
            See also Port of Houston Authority of Harris County v. Zachry Constr. Corp., 513
            S.W.3d 543, 564 (Tex. App.—Houston [14th Dist.] 2016, pet. denied) (“breaching
            owners like the Port are precluded from invoking procedural clauses to bar
            contractors’ claims for damages.”) (citing West v. Triple B. Servs., LLP, 264 S.W.3d
            440, 446–50 (Tex. App.–Houston [14th Dist.] 2008, no pet.)); Gulf Liquids New
            River Project, LLC v. Gulsby Engineering, Inc., 356 S.W.3d 54, 71 (Tex. App.—
            Houston [1st Dist.] 2011, no pet.) (“Because [owner] failed to pay [contractor] under
            Contracts 1 & 2, it cannot now rely on the procedural provisions of the extra work
            clauses in those contracts to avoid payment for extra work.”); Baker Marine Corp.
            v. Weatherby Eng’r Co., 710 S.W.2d 690, 696 (Tex. App.—Corpus Christi 1986,
            no writ) (“the breaching party . . . cannot take advantage of provisions favorable to
            it contained in the very contract which it was found to have breached.”).


                                                         21
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 22 of 32




Energy, Inc., 797 F.2d 1298 (5th Cir. 1986) (holding that changes to a construction

plan that caused subcontractor’s work to be substantially delayed was a material

breach of contract); Wunderlich Contracting Co. v. U.S., 351 F.2d 956, 965 (Ct. Cl.

1965) (“Defendant cannot be held liable for the exercise of this contractual privilege

[to change construction plans] unless it exceeded the permissible limits of its

discretion under the Changes article and ordered changes which were cardinal in

nature.”).

            Changes that fundamentally alter the nature of a contract are sometimes

referred to as “cardinal changes.”           Pellerin Const., Inc. v. Witco Corp., 169

F. Supp. 2d 568, 587 (E.D. La. 2001) (“A cardinal change is a ‘drastic modification

beyond the scope of the contract’ that altered the nature of the thing to be

constructed.”) (quoting Air–A–Plane Corp. v. United States, 408 F.2d 1030, 1033

(Ct. Cl. 1969)); Atlantic Dry Dock Corp. v. United States, 773 F. Supp. 335, 339

(M.D. Fla. 1991) (a cardinal change is “so profound that it is not redressable under

the contract.”). “[W]hen an owner or its agent has abused its power [to make

changes to a construction contract], the theory of cardinal change allows a contractor

in a losing contract to bring an action for material breach of contract, alleging that

the ordered changes exceed the parties’ reasonable expectations.” Pellerin, 169

F. Supp. 2d at 587 (citing L.K. Comstock & Co. v. Becon Constr. Co., 932 F. Supp.

906, 937 (E.D. Ky. 1993)). “The cardinal change doctrine is a creature of the body


                                              22
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 23 of 32




of law which has arisen in the context of disputes over government contracts,”

Atlantic Dry Dock, 773 F. Supp. at 339, but also applies to private contracts. Galin

Corp. v. MCI Telecomms. Corp., No. H–88–4131, 1992 WL 560909, at *10-14 (S.D.

Tex. July 21, 1992) (finding in a private contract dispute that change order “did not

constitute a ‘cardinal change’ which altered the very essence of the contract.”). 77

            “[A] determination of the permissive degree of change can only be reached

by considering the totality of the change and this requires recourse to its magnitude

as well as its quality.” Nat Harrison Assocs., 491 F.2d at 583 (quoting Saddler v.

United States, 287 F.2d 411, 413 (Ct. Cl. 1961)). The Fifth Circuit has held that a

change order is not a cardinal change to the nature of a contractor’s work where it

does not change to “the general nature of the work” and is also “not a material change

to the plans and specifications.” Interstate Contracting Corp. v. City of Dallas, 407

F.3d 708, 724–25 (5th Cir. 2005). Texas appellate courts have held that change



77
            See also L.K. Comstock, 932 F. Supp. at 937-38 (applying cardinal change rule to
            private project because of the “essential similarity of public and private construction
            contracts with regard to the mechanism for unilateral ordering of changes by the
            party for whom the work is being performed, and concerns about misuse or overuse
            of that unilateral authority.”), aff’d without opinion, 73 F.2d 362 (6th Cir. 1995);
            J.A. Jones Const. Co. v. Lehrer McGovern Bovis, Inc., 89 P.3d 1009, 1020 (Nev.
            2004) (“Although the cardinal-change doctrine was created as a check on the
            government’s ability to circumvent the competitive-bidding process by ordering
            drastic changes beyond those contemplated in the contract . . . its underlying
            premise—that compensation for cause resulting from an abuse of authority under
            the changes clause should not be limited by the terms of that clause—applies to
            private contracts that include changes clauses.”).


                                                  23
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 24 of 32




orders creating “proportionally small amounts of extra work” are not material

changes, but change orders creating work that is “new and different from that

covered by the agreement” are material changes not subject to unit price terms. See

B.F. & C.M. Davis Co. v. W.E. Callaghan Constr. Co., 298 S.W. 273, 279–80 (Tex.

Comm’n App. 1927).

                        2.          Plaintiff’s Contractual Rights to Extension

            Plaintiff claims it was entitled to an extension of time to complete

performance of work under Sections 3.15, 5.5, and 6.7 of the Contract. In response,

Defendant argues that it did not breach the Contract by denying Plaintiff extensions

because Plaintiff never formally gave Defendant notice that it wanted an extension.

            Initially, the Court notes that the parties’ relationship, contract negotiations,

and amendments to the Contract spanned several years and involved thousands of

documents. 78 The parties’ arguments and supporting documents regarding whether

Plaintiff requested and was entitled to an extension reveal that the record has not

been fully developed and genuine questions of material fact remain. The Declaration

of Dave Williams, President of Latex, supports Plaintiff’s position that it requested

extensions and Defendant took the position that no extensions would be granted

under any circumstances. 79                      Yet, other documents reflecting the parties’

78
            Williams Decl. ¶ 6.
79
            See id. ¶ 13.


                                                        24
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 25 of 32




communications on this issue are not found in the record, 80 and may be highly

relevant to the parties’ claims and defenses. 81 Moreover, discovery is still underway



80
            See August 31, 2018 Letter from Leo Feist to Dave Williams [Doc. # 49-3] (sent in
            response to a weekly progress report submitted on August 28, 2018 showing
            scheduling delays and referring to an April 18, 2018 meeting at which Defendant
            claims it expressed scheduling concerns to Plaintiff); September 17, 2018 from Leo
            Feist to Dave Williams [Doc. # 49-3] (referencing “[Plaintiff’s] September 04, 2018
            response letter to Company’s Notice of Schedule Milestone Deviation.”);
            September 25, 2018 Letter from Dave Williams to Leo Feist [Doc. # 49-3]
            (referencing a September 8, 2018 letter from Mr. Williams); October 25, 2018 Letter
            from Dave Williams to Leo Feist [Doc. # 49-3] (referencing an October 17, 2018
            letter from Defendant).
81
            The specific Contract provisions on which Plaintiff relies for the right to an
            extension contain notice and procedural requirements, limitations, and conditions
            precedent. Section 3.15 states that Plaintiff may seek an extension “to the extent
            such [worksite] conditions materially differ from information furnished by
            [Defendant] or are of an unusual nature that differ materially from those ordinarily
            encountered and generally recognized as inherent in work of the same or a similar
            nature.” Section 3.15 also provides that “[Plaintiff] is solely responsible for surface
            and subsurface ground and soil conditions on the Site, including all natural and
            manmade obstructions” and that “[Plaintiff] has an obligation . . . to examine and
            investigate the Site and its failure to utilize [Good Engineering and Operating
            Practices] to conduct reasonable inspections of the Site or to review information
            provided by [Defendant] for issues related to constructing the Facility on the Site in
            order to discover unusual site conditions shall not serve as a valid reason for delay,
            requesting an Adjustment, or the issuance of a Change Order.”

            Section 5.5 states that Plaintiff may seek an extension “for the unexpected or
            abnormal occurrence of weather.” Section 5.5 required that any extension “be
            limited to only the duration by which the unfavorable weather actually delayed the
            Project Schedule.”

            Section 6.7 states that Plaintiff may seek an extension due to “any event of Force
            Majeure,” defined as “any circumstance that is not within the reasonable control”
            of Plaintiff that “cannot be prevented, avoided, or removed” that “materially
            adversely affects the ability of [Plaintiff] to perform its obligations.” Section 6.7
            required that Plaintiff give Defendant notice that an event of force majeure had


                                                  25
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 26 of 32




and no depositions appear to have been taken. The enforceability of the notice and

other contractual procedural requirements, however, are factually intertwined with

the issue of whether Defendant’s additions to the work Plaintiff was required to

perform constituted a fundamental change to the Contract. See infra. While Plaintiff

may face significant hurdles to show it was relieved from complying with the

Contract’s procedural requirements or that it was entitled to, and properly requested,

an extension of time to perform the work Defendant ultimately required, it is

premature to rule on these issues in isolation.

                        3.          Changes to the Contract

            Plaintiff also claims that “[Defendant] breached the Contract by . . . failing to

compensate [Plaintiff] for the additional, extra work, and/or changed work arising

from [Defendant’s] acts, omissions, and directives . . . .” 82 Defendant argues that it




            occurred and specify the length of any resulting delay to the project schedule within
            five days of the event occurring.

            Plaintiff represented in the Contract that it had reviewed all of the construction
            plans, maps, diagrams, and schedules and investigated the Pipeline location and all
            “other general and local conditions and Applicable Laws that might affect its
            performance of the Work or the cost thereof.” Id. § 3.16(b). Plaintiff agreed that
            “any failure by it to investigate . . . will not relieve it of any responsibility to
            successfully perform the Work in accordance with the Project Schedule and the
            Contract Price.” Id. § 3.16(e).
82
            Complaint ¶ 22.


                                                      26
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 27 of 32




did not fundamentally change the nature of the Contract and that any changes were

the result of differing site conditions, circumstances on which Plaintiff bore the risk.

            Plaintiff’s Primary Compensation included compensation for 96 hard trench

plugs and 73 foreign line crossings. 83 The Contract provided that Plaintiff would be

paid a flat fee for each foreign line crossing or hard trench plug in excess of those

included in the Primary Compensation. 84 Plaintiff was to be paid $29,500 for each

additional foreign line crossing and $22,500 for each additional hard trench plug. 85

These unit prices explicitly included all labor, equipment, and welding necessary to

install the plug or crossing. 86

            Plaintiff counters that Defendant’s extensive changes to both the number of

hard trench plugs and foreign line crossings, as well as the locations of those plugs

required Plaintiff to use a different method of construction from that originally

planned and bid, and thus changed the fundamental nature of the work. Specifically,

Plaintiff claims it bargained in the Contract to construct the pipeline using

“automatic welding,” but the number and placement of additional hard trench plugs




83
            CRC-036R2.
84
            Exhibit C §§ 2.18, 2.28.
85
            Id.
86
            Id.


                                             27
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 28 of 32




and foreign line crossings required Plaintiff to manually weld much of the Pipeline. 87

Plaintiff has raised a genuine fact issue whether these substantial changes created a

fundamentally different project.

            While Plaintiff had notice of the approximate number of additional hard

trench plugs and foreign line crossings before executing the True-Up Amendment,

there are genuine questions about when Plaintiff learned, or was on notice, that some

or many hard trench plugs could not be installed at “natural breaking points,” the

degree to which Plaintiff was not able to use automatic welding as a result, and the

portion of the pipeline for which manual welding was required. 88 There is a question

whether constructing a pipeline using automatic welding is materially different in

cost and time required from using manual welding. As noted above, there is also a

genuine issue whether Plaintiff was put on notice of and agreed to the additional



87
            Response at 8-9. Automatic welding “means that the project is built in an assembly
            line fashion with a highly automated welding system that sequentially loads each
            piece of pipe, welds it to the prior one, and then moves on to the next piece of pipe.”
            Williams Decl. ¶ 11.
88
            Response at 8; Williams Decl. ¶ 15. It is noted that Plaintiff must show that
            Defendant’s breach occurred prior to any breach by Plaintiff in order for Plaintiff to
            be excused from the Contract’s change order and unit pricing terms. This analysis
            is complicated by the fact that Plaintiff appears to have agreed to Defendant’s
            changes to the Contract at various points before and after construction began.
            Plaintiff may also have to show that Defendant’s fundamental changes to the
            contract occurred after Plaintiff had agreed to compensation at the unit price rate.
            See CRC-036R (stating that “[s]hould the total [number of hard trench plugs] exceed
            210 then each additional Trench Plug will be at the applicable unit item rate.”).


                                                  28
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 29 of 32




requirements. This factually intricate case is mid-way through discovery. Summary

judgment at this time on whether Defendant breached the Contract by fundamentally

changing its requirements and thus relieving Plaintiff of the need to meet various

procedural requirements and receive additional compensation is not warranted.

            B.          Unit Prices

            Defendant argues that Plaintiff is not entitled to any additional compensation

for hard trench plugs and foreign line crossings as a matter of law because Plaintiff

was paid the agreed unit price for each hard trench plug or foreign line crossing

beyond those included in the Primary Compensation.                            As discussed in

Section III.A.3, supra, the unit price terms may not limit Plaintiff’s compensation if

Defendant’s changes fundamentally changed the nature of the work to be performed

by Plaintiff under the Contract. 89 Genuine questions of material fact preclude

summary judgment on this point.




89
            Unit price terms such as those in the Contract are enforced by the Fifth Circuit and
            Texas courts. See Jackson v. Sam Finley, Inc., 366 F.2d 148, 155 (5th Cir. 1966);
            City of Houston v. L.J. Fuller, 311 S.W.2d 285, 289-90 (Tex. Civ. App.—Houston
            1958, no writ); City of Baton Rouge v. Robinson, 127 F.2d 693, 695 (5th Cir. 1942).
            However, these courts do not enforce unit prices for work outside the scope of the
            parties’ contract or that which is the result of a change that fundamentally alters the
            nature of the contract. Interstate Contracting Corp., 407 F.3d at 724–25; J.D. Hedin
            Constr. Co., 347 F.2d at 257; B.F. & C.M. Davis Co., 298 S.W. at 279–80 (a
            contractor’s duty to perform additional work at a fixed unit price is “limited by the
            subject-matter of the contract to such proportionally small amounts of extra work as
            may become necessary” to complete the work).


                                                  29
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 30 of 32




            C.          Change Order Process

            Defendant argues that Plaintiff is not entitled to extra compensation for

additional hard trench plugs and foreign line crossings as a matter of law because

Plaintiff did not comply with the Contract’s change order process. In response,

Plaintiff argues that the change order process was not mandatory and Defendant may

not use the change order process to defeat Plaintiff’s claim because Defendant

breached the Contract.

            The Contract provides that Plaintiff could request additional compensation

through a Change Directive or Change Order. 90 Section 6.5(a) states “[Plaintiff]

may send [Defendant] a Change Request at any time, seeking a Change, however

any such Change Request must be made within five (5) Business Days of an event

giving rise to the Change Request.”

            As discussed in Section III.A.1, supra, “[w]hen an owner breaches a

construction contract, it relinquishes its contractual procedural rights concerning

change orders and claims for additional costs.” 91              If Defendant breached the



90
            Contract §§ 1.1, 7.1.
91
            Shintech, 688 S.W.2d at 151; Port of Houston Auth., 513 S.W.3d at 564 (“breaching
            owners like the Port are precluded from invoking procedural clauses to bar
            contractors’ claims for damages.”) (citing West, 264 S.W.3d at 446–50); Gulf
            Liquids, 356 S.W.3d at 71 (“Because [owner] failed to pay [contractor] under
            Contracts 1 & 2, it cannot now rely on the procedural provisions of the extra work
            clauses in those contracts to avoid payment for extra work.”); Baker Marine Corp.,


                                                30
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 31 of 32




Contract, it may not invoke the change order process to bar Plaintiff’s claims.

Because genuine issues of material fact exist regarding whether Defendant breached

the Contract, Defendant is not entitled to summary judgment that Plaintiff’s claims

related to additional hard trench plugs and foreign line crossings are barred by the

Contract’s change order process. 92

IV.         CONCLUSION

            Defendant has not shown beyond genuine dispute of material fact that it did

not breach the Contract by denying Plaintiff schedule extensions or by ordering

fundamental or cardinal changes to the Contract. Plaintiff faces significant hurdles

in establishing that Defendant breached the Contract and that Plaintiff did not agree

that the Contract’s unit pricing would apply to any additional work, but summary

judgment on these issues is not appropriate at this early stage. The issues implicated

in Defendant’s Motion are fact-intensive, and the documents submitted by the parties

in support of their respective positions highlight the need for further discovery and

factual development. It is hereby



            710 S.W.2d at 696 (“the breaching party . . . cannot take advantage of provisions
            favorable to it contained in the very contract which it was found to have breached.”).
92
            Because the Court finds that genuine issues of material fact exist regarding whether
            Defendant breached the Contract and thus may not require strict compliance with
            the change order process, the Court does not reach Plaintiff’s arguments that the
            change order process was permissive and that Defendant waived strict compliance
            with the process by accepting untimely change requests.


                                                  31
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
       Case 4:20-cv-01788 Document 58 Filed on 12/16/20 in TXSD Page 32 of 32




            ORDERED that Defendant’s Motion for Partial Summary Judgment on

Plaintiff’s Claim for Extra Compensation for Hard Trench Plugs and Foreign Line

Crossings [Doc. # 27] is DENIED.

            SIGNED at Houston, Texas, this 16th
                                           ___ day of December, 2020.




                                                      NAN Y F. ATLAS
                                             SENIOR UNI   STATES DISTRICT JUDGE




                                             32
P:\ORDERS\1-2020\1788.MSJ.docx 201216.0926
